Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Western Goldfields Announces First Quarter Production and Status of the New Gold Business Combination TORONTO, April 20 /CNW/ - Western Goldfields Inc. ("Western Goldfields" or the "Company") (TSX:WGI, NYSE Amex:WGW) is pleased to announce its 2009 first quarter production for the Mesquite Mine and the status of the New Gold Business Combination. All amounts are expressed in United States dollars unless otherwise indicated. << - Gold production for the first quarter of 33,660 ounces, within the 2009 quarterly guidance range - Cost of sales per ounce(1) for the quarter of $573, below 2009 quarterly guidance - Cash at March 31, 2009 of $26.6 million, including $7.5 million of restricted cash, an increase of $7.8 million during the quarter - Previously announced Business Combination with New Gold Inc. ("New Gold") continues to move forward with the Western Goldfields' shareholder vote on May 14, 2009 >> The Company today announces its 2009 first quarter production was in line with guidance at lower cost of sales per ounce(1). Production for the first quarter of 33,660 ounces was within the range expected of 33,000 to 38,000.
